Whitfield, C.
In 17 Am. and Eng. Ency. Law (2d Ed.), p. 688, it is said: “Joint tenants or tenants in common are not entitled to compensation from each other for services rendered in the care and management of the common property, in the absence of a specific agreement or mutual understanding to that effect.” In case of Fuller v. Fuller, 23 Fla. 236, 2 South. 426, the supreme court of Florida says: “Compensation for individual services in managing or taking care of the joint property'is never awarded to a cotenant, except as the result of a direct agreement to that effect, or unless from all the circumstances of the case the court is satisfied of a mutual un*353derstanding between the parties that the services rendered by one should he paid for by the other. Freem. Cotenancy, section 260.” There is nothing whatever in the testimony in this record showing either any express contract to pay Perry for his services as manager of the common property, or the existence of any circumstances from which the court could be satisfied of any implied understanding between the parties for such payment. The chancellor, therefore, erred in allowing the appellee for his services as manager of the. common property.
The chancellor allowed interest at six per cent, per annum on the amounts of rent due appellant, in accordance with the general rule. It is sought to question this action of the chancellor here on special grounds, as the long delay, etc., on the part of Lake in demanding his interest. But that question is not presented for our determination in any manner by this record. The solitary question before us, and which we are confined by the record, is the allowance by the chancellor of compensation to Perry as manager of the common property.
Per Curiam.
The above opinion is adopted as the opinion of the court, and, for the reasons therein indicated, the decree of the court below is reversed, and a final decree will be entered here for the appellant.